ORDER

PER CURIAM.
Appellant Maurice Davenport (“Davenport”) was convicted by a jury of third-degree domestic assault, Section 565.074 and attempted forcible rape, Section 566.030, and the trial court entered a judgment accordingly.1 This Court affirmed the conviction in State v. Davenport, 320 S.W.3d 741 (Mo.App. E.D.2010). Davenport subsequently filed an amended motion for post-conviction relief alleging that his defense counsel was ineffective in failing to allow him to testify in his own defense at trial, and in failing to call an alibi witness. The motion court denied Davenport’s first claim on the basis that it was refuted by the record, but held an evidentiary hearing on his second claim. After an evidentiary hearing, the motion court held that defense counsel’s decision to not call an alibi witness was a matter of sound trial strategy, and denied Davenport’s second claim for post-conviction relief.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2) (2011).

. All statutory references are to RSMo. (2008).